U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NO. 000-53389 DOUBLE CROWN RESOURCES, INC. (Name of small business issuer in its charter) NEVADA 98-0491567 (State or other jurisdiction of incorporationor organization) (I.R.S. Employer Identification No.) 10120 S. EASTERN AVE. SUITE 200 HENDERSON, NEVADA 89052 (Address of principal executive offices) 707-961-6016 (Issuer's telephone number) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yesx No o Indicate by checkmark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class: Outstanding as of August 1, 2014: Common Stock, $0.001 DOUBLE CROWN RESOURCES, INC. Form 10-Q For the Quarterly Period ended June 30, 2014 Table of Contents Page EXPLANATORY NOTE 3 NOTICE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 5 Consolidated Statements of Operations for the three months ended June 30, 2014 and 2013 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 Part II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4 Mine Safety Disclosure 23 Item 5. Other Information 23 Item 6 Exhibits 24 SIGNATURES 25 2 EXPLANATORY NOTE Unless the context otherwise indicates, all references in this Quarterly Report on Form 10-Q (“Report”) to “we,” “us,” “our,” “Double Crown,” and the “Company” are to Double Crown Resources, Inc., a Nevada corporation, and its consolidated subsidiaries. All financial information with respect to the Company has been presented in United States dollars in accordance with U.S. generally accepted accounting principles. NOTICE REGARDING FORWARD-LOOKING STATEMENTS Certain statements contained in this report on Form 10-Q may constitute forward-looking statements within the meaning of applicable securities laws. All statements, other than statements of historical facts, are forward-looking statements. Forward-looking statements include statements about matters such as: future prices and sales of, and demand for, our products; future industry market conditions; future changes in our exploration activities, production capacity and operations; future exploration, production, operating and overhead costs; operational and management restructuring activities (including implementation of methodologies and changes in the board of directors); future employment and contributions of personnel; tax and interest rates; capital expenditures and their impact on us; nature and timing of restructuring charges and the impact thereof; productivity, business process, rationalization, investment, acquisition, consulting, operational, tax, financial and capital projects and initiatives; contingencies; environmental compliance and changes in the regulatory environment; and future working capital, costs, revenues, business opportunities, debt levels, cash flows, margins, earnings and growth. The words “believe,” “expect,” “anticipate,” “estimate,” “project,” “plan,” “should,” “intend,” “may,” “will,” “would,” “potential” and similar expressions identify forward-looking statements, but are not the exclusive means of doing so. These statements are based on assumptions and assessments made by our management in light of their experience and their perception of historical and current trends, current conditions, possible future developments and other factors they believe to be appropriate. Forward-looking statements are not guarantees, representations or warranties and are subject to risks and uncertainties that could cause actual results, developments and business decisions to differ materially from those contemplated by such forward-looking statements. Some of those risks and uncertainties include the risk factors discussed in Item 1A, “Risk Factors” and the following: current global economic and capital market uncertainties; the speculative nature of mineral exploration; operational or technical difficulties in connection with exploration or mining activities; contests over our title to properties; potential dilution to our stockholders from our recapitalization and balance sheet restructuring activities; potential inability to continue to comply with government regulations; adoption of or changes in legislation or regulations adversely affecting our businesses; permitting constraints or delays, business opportunities that may be presented to, or pursued by, us; changes in the United States or other monetary or fiscal policies or regulations; interruptions in our production capabilities due to unexpected equipment failures; fluctuation of prices for certain commodities (such as barite, water, diesel fuel, and electricity); changes in generally accepted accounting principles; geopolitical events; potential inability to implement our business strategies; potential inability to grow revenues organically; potential inability to attract and retain key personnel; interruptions in delivery of critical supplies and equipment raw materials due to credit or other limitations imposed by vendors; assertion of claims, lawsuits and proceedings against us; potential inability to maintain an effective system of internal controls over financial reporting; potential inability or failure to timely file periodic reports with the SEC; potential inability to list our securities on any securities exchange or market; and work stoppages or other labor difficulties. Occurrence of such events or circumstances could have a material adverse effect on our business, financial condition, results of operations or cash flows or the market price of our securities. All subsequent written and oral forward-looking statements by or attributable to us or persons acting on our behalf are expressly qualified in their entirety by these factors. We undertake no obligation to publicly update or revise any forward-looking statement. 3 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. DOUBLE CROWN RESOURCES, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEET June 30, December 31, Assets: Current assets Cash $ $ Prepaid Stock for Services Costs $ - Total current assets Fixed Assets-Net Total Assets $ $ Liabilities: Current Liabilities: Accounts payable and accrued expenses $ $ Unearned Revenue $ - Accounts payable- disputed Disputed Liability - Related Party (Notes 8) Accrued Interest - Related Party (Notes 8) Note payable- related party (Note 8) Debt- related parties (Note 6) Note Payable-Auto (Note 9) Total current liabilities Unearned Revenue and Deposit Payable Note Payable-Auto (Note 9) Mineral prospect obligation (Note 5) Debt- long term (Note 5) Total Long Term Liabilities Total liabilities STOCKHOLDERS' DEFICIT Common stock; 500,000,000 shares authorized at $0.001 par value; 491,675,065 and 438,615,065 shares issued and outstanding, respectively Stock subscription payable Stock subscription receivable - - Additional paid-in capital Deficit accumulated during exploration stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. 4 DOUBLE CROWN RESOURCES, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF OPERATIONS Three Months Ended Six Months 30-Jun-14 30-Jun 30-Jun Revenues $ $
